IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0402
                               Filed June 16, 2021


IN THE INTEREST OF K.C.,
Minor Child,

B.B., Mother,
       Appellant,

J.C., Father,
       Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Webster County, Joseph L. Tofilon,

District Associate Judge.

      A mother and father separately appeal from the termination of their parental

rights to their child. AFFIRMED ON BOTH APPEALS.

      Alesha M. Sigmeth Roberts of Sigmeth Roberts Law, PLC, Clarion, for

appellant mother.

      Mallory J. Bartlett of Bartlett Law, PLLC, Waukee, for appellant father.

      Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

      Doug Cook, Jewell, attorney and guardian ad litem for minor child.



      Considered by Doyle, P.J., May, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                          2


MAHAN, Senior Judge.

       A mother and father separately appeal from the termination of their parental

rights to their child, K.C., born in 2017.1 Both contend the State failed to prove the

grounds for termination cited by the juvenile court, the court should have granted

additional time to work toward reunification, termination is not in the child’s best

interests, and the department of human services failed to make reasonable efforts

toward reunification. We affirm on both appeals.

I.     Background Facts and Proceedings

       This family came to attention of the department of human services in 2016,

prior to K.C.’s birth, due to concerns about “substance use by both parents.” The

mother’s older children were removed from her care, and services were initiated.

K.C. was born in December 2017, and in January 2018, the mother’s older children

were returned to her care under department supervision. For the next several

months, the mother was “cooperative with services,” and therefore, the department

“did not intervene in regards to [K.C.] during that time.”

       In May 2018, the mother’s older children were again removed from her care

when the department discovered the father, a registered sex offender, was residing

at the mother’s home and taking care of the children.2 The father had recently

been arrested and charged with possession of drug paraphernalia. The mother

“failed to attend drug testing” in June and July, and she admitted using

methamphetamine “on and off . . . for the past several months.” The mother stated


1 The parental rights of the child’s legal father, the mother’s husband, were also
terminated.
2 The father is allowed contact with K.C., but not the mother’s two older children,

who have a different father.
                                         3


she was “giving up” as to her older children and “moving out of state once her

rights were terminated.”3 K.C. was removed from the parents’ care and placed in

relative care.

       During visits, the father displayed hostility toward the case providers,

claiming the department was “out to get them.” He disagreed with having to submit

to drug tests because “the allegations weren’t against him, but were against [the

mother].” Even so, the child was returned to the father’s care for a trial home

placement.       Approximately one week later, the father tested positive for

methamphetamine and the child was removed again. In December 2018, the child

was adjudicated in need of assistance but was allowed to return to the parents’

care for another trial home placement.

       By the time of the April 2019 dispositional hearing, the parents were making

progress toward reunification and the child had “seemingly done well” in their

department-supervised care. The father had provided negative drug test results,

but the mother had been “evasive” and unresponsive to requests for drug tests.

Despite their various substance-abuse and mental-health diagnoses, the parents

maintained they had “no need” for substance-abuse or mental-health treatment

services. And the father “continue[d] to argue about testing.” This remained the

status quo until October 2019, when one of the mother’s rare appearances for a

drug screen resulted in a positive test for methamphetamine and the father refused

to submit to a test. The parents also disputed the validity of their prior positive

tests and demanded the case be closed. K.C. was again removed from their care,


3 In September 2018, the mother consented to termination of her parental rights to
those children.
                                          4


but the following month, the child was returned to the father’s care under

department supervision with the requirement that the child not be left unsupervised

with the mother.

       After that, any progress that had been made by the parents seemed to

unravel.   The department caseworker struggled to make contact with them,

pleaded with them to attend drug tests, and offered options for drug testing to

accommodate their work schedules and the child’s daycare hours.                  The

caseworker was “at a loss of what to do,” noting the “safety plan has been broken,

the contract of expectations is not being followed, drug testing has not been

complied with, releases won’t be signed [for dental care for the child], etc.” The

department also learned the child was being left alone with the mother. In February

2020, the court entered an order removing the child from the father’s care and

placing the child in family foster care, where she has remained.

       In a June 2020 review order, the court noted, “The most concerning aspect

of this case is the parents’ lack of honesty. It is unclear how this case is going to

progress if the parents do not start being truthful with the providers and the Court.”

The mother had continued to test positive for methamphetamine but claimed the

tests were faulty. The father shaved his hair to avoid hair stat tests, and he

acknowledged a sweat patch would be positive for methamphetamine.                  By

December 2020, the parents had effectively “quit testing”; the mother had not

tested since June, and the father had not tested since August. The State initiated

termination proceedings.

       The termination hearing took place over four days in February 2021. The

record before the juvenile court indicated the child had been removed since
                                         5


February 2020, and any visits with the parents had been fully supervised. The

parents were “no shows” for nearly all drug screens between August 2020 and

January 2021.     The father had not followed through with mental-health or

substance-abuse treatment, and he tested positive for amphetamines and

methamphetamine in December 2020. The department caseworker described the

father as “wanting to argue about anything and everything,” including that he and

the mother were complying with their contract of expectations, which the

caseworker reported was “simply not true.” The mother completed a substance-

abuse evaluation in December 2020, in which she reported having “not used

substances since 2016,” and then she “no showed” her follow-up appointment.

Despite their lack of active engagement in services, the parents requested a six-

month extension, believing the child could be returned to one or both parents by

that time.

       The guardian ad litem and department caseworker recommended

termination of parental rights. The guardian ad litem noted that “neither parent has

been forthcoming with DHS or the court” and “[a]lmost every problem is addressed

by accusing another involved party of being wrong and blaming faulty tests and

evaluations.” The guardian ad litem opined the child “cannot be returned today or

in the immediate future.” The department noted the child was “thriving” and

“bonded” to her foster family, which was a pre-adoptive placement.

       In March 2021, the court entered its order terminating parental rights

pursuant to Iowa Code section 232.116(1)(h) (2020). The mother and father

separately appeal.
                                           6


II.      Standard of Review

         Appellate review of termination-of-parental-rights proceedings is de novo.

In re L.T., 924 N.W.2d 521, 526 (Iowa 2019). Our primary consideration is the best

interests of the child, In re J.E., 723 N.W.2d 793, 798 (Iowa 2006), the defining

elements of which are the child’s safety and need for a permanent home. In re

H.S., 805 N.W.2d 737, 748 (Iowa 2011).

III.     Discussion

         The parents both challenge the sufficiency of the evidence supporting the

grounds for termination cited by the juvenile court. They do not contest the child

is three years of age or younger, has been adjudicated a child in need of

assistance, and has been removed from the parents’ physical custody for at least

six of the last twelve months. See Iowa Code § 232.116(1)(h)(1)–(3). But they

claim the State failed to show by clear and convincing evidence the child not be

returned to either parent at the time of the termination hearing.             See id.

§ 232.116(1)(h)(4). Based on the facts detailed above, we have little hesitation

concurring with the juvenile court’s assessment that the child could not be returned

to the care of either care at the time of the termination hearing. And we expressly

disagree with the father’s contention that “[a]ny safety concerns stemmed from [the

mother’s] substance issues, not [his],” where he repeatedly made excuses for the

mother’s drug use, allowed her to have unsupervised contact with the child

contrary to court orders, and failed to take accountability for his own positive drug

tests.

         The parents also challenge the court’s failure to grant them an additional six

months to work toward reunification. To the contrary, the guardian ad litem gravely
                                         7


stated, “After listening to the testimony, I am more convinced than ever that [the

parents] will not be making any changes which would matter” if granted a six-month

extension. The guardian ad litem elaborated:

             I was hoping the parents would show some indication that
      additional time would help. Instead, they doubled down on the
      arguments they have been making for years. [The mother] admits
      she is dealing with the same issues that have existed since DHS
      became involved with her over 4 years ago. [The father] continues
      to deny any issues exist other than those caused by others who
      wrongfully involved themselves with his child.
             Legally, what I need to recommend six more months was a
      reason to believe it would work to reunify the family. . . .
             ....
             The child has been out of the home for over a year. Several
      things need to improve before she can be returned. There is no
      reason to believe that either parent will show any improvement in the
      next six months based on their own testimony.

      Similarly, the juvenile court was “unable to find any likelihood that the need

for removal of the child will no longer exist at the end of an additional six-month

period,” noting, “[t]he child was removed from the parents’ custody and care over

12 months ago and they are no closer to reunification than they were on the date

of the removal.” We concur in the court’s finding. See In re P.L., 778 N.W.2d 33,

41 (Iowa 2010) (“It is well-settled law that we cannot deprive a child of permanency

after the State has proved a ground for termination under section 232.116(1) by

hoping someday a parent will learn to be a parent and be able to provide a stable

home for the child.”). Under these circumstances, a six-month extension was not

warranted. Iowa Code section 232.116(1)(h) was satisfied.

      Termination also must serve the child’s best interests. See Iowa Code

§ 232.116(2). The department caseworker opined “[t]he physical, mental, and

emotional needs of [the child] cannot be met by her parents, but they have been
                                         8


met and continue to be met by her foster parents.” The caseworker “noticed a

significant difference in [K.C.]’s personality, specifically that she is happy and

seems like a completely different child since being placed with the [foster] family,”

whereas “[t]he parents are no closer to reunification today than they were when

[K.C.] was originally removed over a year ago.” The parents are unable to assume

custody of the child now or at any time in the foreseeable future. There is no

reason to delay the child the permanency she needs and deserves. For the

reasons set forth above, we conclude termination is in the child’s best interests,

and no permissive statutory exception should be applied to preclude termination.

       Lastly, the parents contend the department of human services failed to

make reasonable efforts toward reunification. Our courts have recognized the

State must show reasonable efforts toward reunification “as a part of its ultimate

proof” that grounds for termination exist. See, e.g., In re C.B., 611 N.W.2d 489,

493 (Iowa 2000). This issue was raised on the eve of the termination hearing,4

and the department’s report to the court noted, “This worker feels that specifically

due to the reasonable efforts filing that was filed that the parents are specifically

trying to manipulate certain situations so that they can have points to argue at the

termination hearing.” The record supports the caseworker’s hunch. Throughout

this case, several different caseworkers went to great lengths to provide services

and opportunities for the parents to make progress toward reunification, but the

parents fought those efforts at every turn. As the juvenile court noted, the mother’s

“strategy with dealing with the department has been to ignore it and hope it goes


4 For that reason, we elect to bypass the State’s error-preservation claim and
proceed to the merits of the parents’ claim.
                                         9


away” and the father “believes [he] is a victim of a vast DHS conspiracy to kidnap

children from their parents.” The parents could only be successful or participate in

additional services if they first completed the necessary evaluations and started

attending treatment. We find the department made reasonable efforts toward

reunification.

       Having addressed the issues raised on the parents’ appeals, we affirm the

termination of the mother and father’s parental rights.

       AFFIRMED ON BOTH APPEALS.